                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 20-01137 MWF (PVC)                                  Date: February 20, 2020
Title           Walter Bolden v. Rick Hill, Warden




Present: The Honorable Pedro V. Castillo, United States Magistrate Judge


                 Marlene Ramirez                                         None
                  Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Petitioners:               Attorneys Present for Respondents:
                     None                                              None

PROCEEDINGS: [IN CHAMBERS] ORDER TO SHOW CAUSE WHY THE
             MAGISTRATE JUDGE SHOULD NOT RECOMMEND THAT
             THIS ACTION BE DISMISSED AS UNTIMELY

        On January 27, 2020, 1 Walter Bolden (“Petitioner”), a California state prisoner
proceeding pro se, filed a Petition for Writ of Habeas Corpus by a Person in State
Custody (the “Petition”) pursuant to 28 U.S.C. § 2254. Petitioner asserts four claims:
(1) that he was denied his sixth amendment right to appellate counsel when his lawyer
abandoned him after his appeal to the California Court of Appeal, (2) that he was denied
his sixth amendment right to a jury comprised of a cross section of the community,
(3) that evidence of gang membership should not have been allowed at trial, and (4) that
possession of gun evidence violates code section 352. For the reasons set forth below,
the Petition appears to be untimely.



1
 Under the “mailbox rule,” a pleading filed by a pro se prisoner is deemed to be filed as
of the date the prisoner delivered it to prison authorities for mailing, not the date on
which the pleading may have been received by the court. See Houston v. Lack, 487 U.S.
266, 270 (1988); Anthony v. Cambra, 236 F.3d 568, 574-75 (9th Cir. 2000). Here, the
Court uses January 27, 2020, the date the Petition was signed, as the constructive filing
date. (See Petition, Docket No. 1, at p. 13).

CV-90 (03/15)                         Civil Minutes – General                               Page 1 of 7
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 20-01137 MWF (PVC)                           Date: February 20, 2020
Title           Walter Bolden v. Rick Hill, Warden


       The Antiterrorism and Effective Death Penalty Act (“AEDPA”) applies to the
instant Petition because Petitioner filed it after AEDPA’s effective date of April 24, 1996.
Lindh v. Murphy, 521 U.S. 320, 336 (1997). AEDPA altered federal habeas litigation by
imposing a specific time limit on the filing of federal habeas petitions. See Rhines v.
Weber, 544 U.S. 269, 274 (2005). By creating a limitations period, Congress intended
“to reduce delays in the execution of state and federal criminal sentences.” Woodford v.
Garceau, 538 U.S. 202, 206 (2003).

      Under 28 U.S.C. § 2244(d)(1), as amended, state prisoners have only one year in
which to file their federal habeas petitions. The one-year limitations period prescribed by
28 U.S.C. § 2244(d)(1) begins to run from the latest of:

        (A) the date on which the judgment became final by the conclusion of direct
        review or the expiration of the time for seeking such review;
        (B) the date on which the impediment to filing an application created by State
        action in violation of the Constitution or laws of the United States is removed, if
        the applicant was prevented from filing by such State action;
        (C) the date on which the constitutional right asserted was initially recognized by
        the Supreme Court, if the right has been newly recognized by the Supreme Court
        and made retroactively applicable to cases on collateral review; or
        (D) the date on which the factual predicate of the claim or claims presented could
        have been discovered through the exercise of due diligence.

28 U.S.C. § 2244(d)(1)(A)-(D). Here, the applicable limitations period is set forth in 28
U.S.C. § 2244(d)(1)(A).

        A petitioner ordinarily has one year from the date that his conviction becomes
final to file a federal habeas petition. 28 U.S.C. § 2244(d)(1). A case becomes final with
“the conclusion of direct review or the expiration of the time for seeking such review.”
28 U.S.C. § 2244(d)(1)(A). The California Court of Appeal affirmed Petitioner’s
conviction on December 1, 2016. (See California Appellate Court Case Information

CV-90 (03/15)                         Civil Minutes – General                      Page 2 of 7
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 20-01137 MWF (PVC)                             Date: February 20, 2020
Title           Walter Bolden v. Rick Hill, Warden


website, Cal. Ct. App. 2nd Dist., Case No. B270226, at http://appellatecases.courtinfo.
ca.gov). 2 It appears that Petitioner did not seek to appeal his conviction to the California
Supreme Court at that time. As such, his conviction became final forty days later, on
January 10, 2017. See Gonzalez v. Thaler, 565 U.S. 134, 154 (2012) (“[W]ith respect to
a state prisoner who does not seek review in a State’s highest court, the judgment
becomes ‘final’ under § 2244(d)(1)(A) when the time for seeking such review expires.”);
Cal. R. Ct. 8.264(b)(1), 8.500(e)(1) (providing that a Court of Appeal decision becomes
final “in that court” 30 days after it is issued and requiring that any petition for review
with the California Supreme Court be filed within 10 additional days). Thus, absent
tolling, the 28 U.S.C. § 2244(d)(1) limitations period began to run the next day and
expired one year later, on January 10, 2018. The instant Petition was not filed until
January 27, 2020. Therefore, absent tolling, it is untimely by more than two years.

        AEDPA provides a statutory tolling provision which suspends the limitations
period for the time during which a “properly filed” application for post-conviction or
other collateral review is “pending” in state court. 28 U.S.C. § 2244(d)(2); Pace v.
DiGuglielmo, 544 U.S. 408, 410 (2005). The time between the date a conviction
becomes final and the date a petitioner files his first state habeas petition is not subject to
statutory tolling. See Thorson v. Palmer, 479 F.3d 643, 646 (9th Cir. 2007). However,
AEDPA’s statutory tolling provision applies to “all of the time during which a state
prisoner is attempting, through proper use of state court procedures, to exhaust state court
remedies with regard to a particular post-conviction application.” Harris v. Carter, 515
F.3d 1051, 1053 n.3 (9th Cir. 2008). “Applying these principles to California’s post-
conviction procedure . . . the statute of limitations is tolled from the time the first state
habeas petition is filed until the California Supreme Court rejects the petitioner’s final
collateral challenge.” Id.; see also Carey v. Saffold, 536 U.S. 214, 217-23 (2002) (under
California’s “original writ” system, an application for state collateral review is “pending”
in the state courts so as to toll the federal statute of limitations during the interval

2
 The Court takes judicial notice of state court documents relevant to the disposition of
this case. See United States v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992).

CV-90 (03/15)                         Civil Minutes – General                         Page 3 of 7
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 20-01137 MWF (PVC)                           Date: February 20, 2020
Title           Walter Bolden v. Rick Hill, Warden


between a lower court’s decision and the filing of a further original state habeas petition
in a higher court).

        The United States Supreme Court has since clarified this standard, holding that a
petition is “pending” between the time the lower state court reached an adverse decision
and the day the petitioner filed a petition in a higher state court only if the subsequent
petition was filed within a “reasonable time.” Saffold, 536 U.S. at 217-22. When a state
habeas petition is untimely, it is not properly filed and AEDPA’s statute of limitations
will not toll. Pace, 544 U.S. at 417. Moreover, if a petition is untimely, then “none of
the time before or during the court’s consideration of that petition is statutorily
tolled.” Bonner v. Carey, 425 F.3d 1145, 1149 (9th Cir. 2005). In Evans v. Chavis, 546
U.S. 189 (2006), the Supreme Court held that, in the absence of a ruling on timeliness
from a California state court, “the federal court must decide whether the filing of the
request for state-court appellate review (in state collateral review proceedings) was made
within what California would consider a ‘reasonable time.’” Id. at 198 (also noting that a
federal court cannot presume that a state petition was timely simply because a state court
considered the petition on the merits).

        According to the Petition, the only state court filing Petitioner submitted after the
California Court of Appeal denied his direct appeal on December 1, 2016 and his
conviction became final on January 10, 2017, was his habeas petition filed in the
California Supreme Court on August 22, 2019, i.e., more than one year and seven months
after the AEDPA statute of limitations period had already expired on January 10, 2018.
(Petition at 4; see also California Appellate Court Case Information website, Case No.
S257578, at http://appellatecases.courtinfo.ca.gov). A state habeas petition filed after the
expiration of the one-year AEDPA limitations period does not reset the limitations clock.
See Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir. 2003) (“[S]ection 2244(d) does
not permit the reinitiation of the limitations period that has ended before the state
[habeas] petition was filed.”); Roberts v. Marshall, 627 F.3d 768, 771 n.4 (9th Cir. 2010)
(“subsequent state petitions” filed after expiration of the AEDPA limitations period do
not entitle petitioner “to any additional tolling”); Meadows v. Biter, 980 F. Supp. 2d


CV-90 (03/15)                         Civil Minutes – General                       Page 4 of 7
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 20-01137 MWF (PVC)                           Date: February 20, 2020
Title           Walter Bolden v. Rick Hill, Warden


1148, 1151 (C.D. Cal. 2013) (the filing of a state petition after the AEDPA limitations
period expired “cannot revive [the] statute of limitations and has no tolling effect”)
(citing Ferguson, 321 F.3d at 823). Accordingly, it appears that the filing of the
California Supreme Court habeas petition would not entitle Petitioner to statutory tolling
and would not render the instant federal Petition timely.

        If Petitioner wishes to avoid dismissal on timeliness grounds, his response to this
order should identify any errors in the foregoing analysis and provide any additional facts
that would permit him to demonstrate that he is entitled to statutory tolling. See Banjo v.
Ayers, 614 F.3d 964, 967 (9th Cir. 2010) (“[The petitioner] bears the burden of proving
that the statute of limitations was tolled.”). For example, to claim an entitlement to
statutory tolling, Petitioner must identify any petitions that he filed in state court that
were accepted for review after the Court of Appeal denied his direct appeal on December
1, 2016, and before he filed his habeas petition in the California Supreme Court on
August 22, 2019. Petitioner must also indicate the date on which he filed the state court
petition and the date on which it was denied.

        In addition to statutory tolling, the AEDPA limitations period may also be subject
to equitable tolling if the petitioner can demonstrate both: (1) that he has diligently
pursued his rights; and (2) that some extraordinary circumstance stood in his way. See
Holland v. Florida, 560 U.S. 631, 649 (2010); see also Porter v. Ollison, 620 F.3d 952,
959 (9th Cir. 2010) (“The petitioner must show that ‘the extraordinary circumstances
were the cause of his untimeliness and that the extraordinary circumstances made it
impossible to file a petition on time.’”) (quoting Ramirez v. Yates, 571 F.3d 993, 997 (9th
Cir. 2009)). The Petition does not expressly seek equitable tolling. Petitioner is advised
that he bears the burden of proof to demonstrate that he is entitled to equitable tolling.
See Miranda v. Castro, 292 F.3d 1063, 1065 (9th Cir. 2002) (habeas petitioners have the
burden of proof to show equitable tolling); Rudin v. Myles, 781 F.3d 1043, 1055 (9th Cir.
2015) (a habeas petitioner “bears a heavy burden to show that she is entitled to equitable
tolling, ‘lest the exceptions swallow the rule’”) (quoting Bills v. Clark, 628 F.3d 1092,
1097 (9th Cir. 2010)). If, for example, Petitioner contends that he is entitled to equitable

CV-90 (03/15)                         Civil Minutes – General                      Page 5 of 7
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 20-01137 MWF (PVC)                           Date: February 20, 2020
Title           Walter Bolden v. Rick Hill, Warden


tolling due to attorney abandonment, he must show that he diligently attempted to have
his counsel file an appeal before the AEDPA statute of limitations period lapsed and that
it was reasonable for him not to pursue state habeas relief on his own during that period
despite his counsel’s alleged silence. See Holland, 560 U.S. at 653 (“The diligence
required for equitable tolling purposes is ‘reasonable diligence,’ ‘maximum feasible
diligence[.]’”) (internal citations omitted). Petitioner must also identify the amount of
time he contends that the statute of limitations should be equitably tolled.

       As such, based upon the Petition as currently submitted, 28 U.S.C. § 2244(d)(1)
appears to bar this action. Petitioner is therefore ORDERED TO SHOW CAUSE,
within thirty days of the date of this Order, why this action should not be dismissed
pursuant to the AEDPA one-year period of limitation. Petitioner is advised to inform the
Court of any reason why he may be entitled to statutory or equitable tolling.

       After the Court receives a response to the OSC, the Court may prepare a Report
and Recommendation for submission to the District Judge. This Order is not dispositive
of any of Petitioner’s claims.

       Instead of filing a response to the instant Order, Petitioner may request a
voluntary dismissal of this action pursuant to Federal Rule of Civil Procedure 41(a).
A Notice of Dismissal form is attached for Petitioner’s convenience. However,
Petitioner is advised that any dismissed claims may be later subject to the statute of
limitations under 28 U.S.C. § 2244(d)(1), which, as amended by AEDPA, provides
that “[a] 1-year period of limitation shall apply to an application for a writ of
habeas corpus by a person in custody pursuant to the judgment of a State court.”
In addition, should Petitioner attempt to file a second petition with these claims, his
petition may be rejected as successive.




CV-90 (03/15)                         Civil Minutes – General                    Page 6 of 7
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 20-01137 MWF (PVC)                           Date: February 20, 2020
Title           Walter Bolden v. Rick Hill, Warden


       Petitioner is expressly warned that failure to timely file a response to this
Order may result in a recommendation that this action be dismissed with prejudice
for his failure to comply with Court orders and failure to prosecute. See Fed. R.
Civ. P. 41(b).

       The Clerk of Court is directed to serve a copy of this Order on Petitioner at his
current address of record.




                                                                                         00:00
                                                                Initials of Preparer      mr



CV-90 (03/15)                         Civil Minutes – General                          Page 7 of 7
